Exhibit 11- Statement Re Computation of Earnings Per Share Three Months Ended June 30, 2008 2007 Basic: Average shares outstanding 13,380,920 13,619,287 Net income $ 6,332,111 $ 8,206,566 Per share amount $0.47 $0.60 Diluted: Average shares outstanding 13,380,920 13,619,287 Net effect of dilutive stock options - based on the treasury stock method using average market price 9,720 106,525 Diluted shares 13,390,640 13,725,812 Net income $ 6,332,111 $ 8,206,566 Per share amount $0.47 $0.60 Note:Antidilutive stock options totaling 627,124 shares were not included in the calculation of diluted earnings per share for the three months ended June 30, 2008.Antidilutive stock options totaling 306,619 shares were not included in the calculation of diluted earnings per share for the three months ended June 30, 2007. Six Months Ended June 30, 2008 2007 Basic: Average shares outstanding 13,381,089 13,615,187 Net income $(8,821,169) $15,542,039 Per share amount $(0.66) $1.14 Diluted: Average shares outstanding 13,381,089 13,615,187 Net effect of dilutive stock options - based on the treasury stock method using average market price NA 111,570 Diluted shares 13,381,089 13,726,757 Net income $(8,821,169) $15,542,039 Per share amount $(0.66) $1.13 Note:Because of the Company's loss from continuing operations, no potential common shares were included in the calculation of diluted earnings per share for the six months ended June 30, 2008. Antidilutive stock options totaling 305,869 shares were not included in the calculation of diluted earnings per share for the six months ended June 30, 2007.
